ADVISORY ACTION BEFORE FILING OF AN APPEAL BRIEF
-continued from #12
I.  ACKNOWLEDGEMENTS
This advisory action addresses U.S. reissue application No. 16/191,214 (“214 reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Nov. 14, 2018 (“214 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 214 reissue Application is a reissue application of U.S. Patent No. 9,495,902 (“902 Patent”) titled “ELECTRO-OPTICAL DEVICE HAVING A PLURALITY OF SUBPIXEL ELECTRODES WITHIN A SINGLE DISPLAY ELEMENT.”   The application for the 902 Patent was filed on Jan. 29, 2014 and assigned by the Office US patent application number 14/167,294 (“294 Application”) and issued on Nov. 15, 2016 with claims 1-20 (“Originally Patented Claims”).
On May 22, 2020, the Office mailed a non-final office action (“May 2020 Non-final Office Action”).  On Nov. 23, 2020, Applicant filed a response (“Nov 2020 Response”) to the May 2020 Non-final Office Action.  On Dec. 9, 2020, an Applicant initiated interview was conducted and an Examiner’s Interview Summary is attached to this office action.
On Dec. 12, 2020, the Office mailed a final office action (“Dec 2020 Final Office action”).  On Mar. 22, 2021, Applicant filed a response (“Mar 2021 Response”) to the Dec 2020 Final Office Action.  No claims has been amended.  Claims 21-121 are pending.   The Mar 2021 Response contains, among other things, Remarks (“Mar 2021 Remarks”).  

II. RESPONSE TO ARGUMENTS
A. 	Rejection Under 35 U.S.C. § 251 Improper Recapture
	Applicant argues that “claim 21 is directed to an overlooked aspect because Claim 21 covers a separate invention, embodiment and/or species that was disclosed but not specifically covered by claims in the original application.” (“Mar 2021 Response”).
	MPEP § 1412 II. states:
Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application. For example, if all the claims were drawn to species A in the original application, reissue claims drawn to species B are considered claims to overlooked aspects, assuming that there was not a generic claim that covered both species A and B in the original application.

Claims to overlooked aspects are not subject to recapture because the claims are, by definition, unrelated to subject matter that was surrendered during the prosecution of the original application. In the decision of In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012), the Federal Circuit explained:
Whereas the recapture rule applies when surrendered subject matter is being reclaimed, overlooked aspects by definition were never claimed and thus never surrendered. See Mostafazadeh, 643 F.3d at 1360 [98 USPQ2d at 1644]. Rather, as we explained in Mostafazadeh, "overlooked aspects" is a separate inquiry under reissue that is independent of whether or not the recapture rule applies.

679 F.3d at 1347, 102 USPQ2d at 1870.

	Applicant’s arguments are not persuasive.  The overlooked aspects as defined above are separate inventions/embodiments/species.  
The originally filed independent claims 1, 3 and 6-7 of 14/167,294 recited (emphasis added):
1. An electro-optical device comprising: 
a first wiring line; 

a first display element that includes at least a first pixel electrode and a second pixel electrode, the first pixel electrode and the second pixel electrode are disposed along the first wiring line, and the first pixel electrode is closest to the second wiring line among all of pixel electrodes included to the first display element; 
a second display element that includes at least a third pixel electrode and a fourth pixel electrode, the third pixel electrode and the fourth pixel electrode are disposed along the first wiring line, and the third pixel electrode and the fourth pixel electrode being located between the first pixel electrode and the second pixel electrode; 
a first switching element that is located corresponding to the first display element, the first switching element supplies a first data signal to the first pixel electrode and the second pixel electrode; 
a second switching element that is located corresponding to the second display element, the second switching element supplies a second data signal to the third pixel electrode and the fourth pixel electrode; and 
at least a fifth pixel electrode being located between the third pixel electrode and the fourth pixel electrode, wherein no wiring line is intervening between the first display element and the second display element.

3. The electro-optical device according to Claim 1, further comprising: a sixth pixel electrode that is closest to the first pixel electrode among all of a plurality of pixel electrodes that are arranged in all areas opposite to the first pixel electrode with regard to the second wiring line, wherein the first pixel electrode includes a first side that faces toward the third pixel electrode, and a second side that faces toward the sixth pixel electrode, the third pixel electrode includes a third side that faces toward the first pixel electrode, and the sixth pixel electrode includes a fourth side that faces toward the first pixel electrode, wherein a first distance between the second side and the fourth side is greater than a second distance between the first side and the third side.

6. The electro-optical device according to Claim 3, wherein the second pixel electrode includes a seventh side that faces toward the fourth pixel electrode, and the fourth pixel electrode includes an eighth side that faces toward the second pixel electrode, wherein the first distance is greater than a fourth distance between the seventh side and the eighth side.

7. The electro-optical device according to Claim 6, wherein the fifth pixel electrode is located adjacent to the third pixel electrode, the third pixel electrode includes a ninth side that faces toward the fifth pixel electrode, and the fifth pixel electrode includes a tenth side that faces toward the third pixel electrode, wherein the first distance is greater than a fifth distance between the ninth side and the tenth side.

	As can be seen above, the relationship of distances between different electrodes were claimed in the original filed application 14/167,294.  Original filed claims were rejected in the non-final office action mailed on Oct. 5, 2015.
On Jan. 4, 2016, Applicant filed a response to the non-final office action and amended claim 1 as:
	1. (Currently amended) An electro-optical device comprising: 
a first wiring line; 
a second wiring line that crosses the first wiring line; 
a first display element that includes at least a first pixel electrode and a second pixel electrode, the first pixel electrode and the second pixel electrode are disposed along the first wiring line, and the first pixel electrode is closest to the second wiring line among all of pixel electrodes included to the first display element; a second display element that includes at least a third pixel electrode and a fourth pixel electrode, the third pixel electrode and the fourth pixel electrode are disposed along the first wiring line, and the third pixel electrode and the fourth pixel electrode being located between the first pixel electrode and the second pixel electrode; 
a first switching element that is located corresponding to the first display element, the first switching element supplies a first data signal to the first pixel electrode and the second pixel electrode; 
a second switching element that is located corresponding to the second display element, the second switching element supplies a second data signal to the third pixel electrode and the fourth pixel electrode; 
at least a fifth pixel electrode being located between the third pixel electrode and the fourth pixel electrode; and
a first bridge lead that has a lead length and a lead width which is shorter than the lead length, the first bridge lead electrically connecting between the first pixel electrode and the fifth pixel electrode, wherein
no wiring line is intervening between the first display element and the second display element and 
the first pixel electrode has a first length and a first width which is shorter than the first length and the first width is greater than the lead width.

	Other independent claims were similarly amended to include a first bridge limitation.  Applicant also argues none of the prior art on the record discloses or suggests “a first bridge lead” and a first width of a first pixel electrode is greater than a lead width of a first bridge lead (Jan 2016 Remarks, pp. 15-17).  Claim 7, dependent on claim 1, of the 294 Application was similarly amended.  Dependent claims of claim 1, i.e., claims 3 and 6-7 were not amended.  The 294 Application was issued as the 902 Patent after this amendment and arguments.  
	Based on the review of the 14/167,294 Application, the 902 Patent and the instant reissue application, the Examiner concludes the following:
	1. 	The 902 Patent only discloses one species/embodiment/invention, i.e., the embodiment/species described in Figs. 2 and 3B.  Therefore by changing distances between the electrodes to maximum distances is not an overlooked aspect.  
	2. 	The surrender generating limitations, i.e., “first bridge lead that has a lead length…” and “the first pixel electrode has a first length and a first width which is shorter than the first length …” were added and argued during the prosecution of 14/167,294 Application and these limitations have been completely removed.  
	MPEP § 1412.02.II.B.1 states:
With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:

[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.

In other words, even if other narrowing limitations are added to the claims, when a limitation added during prosecution is eliminated entirely, recapture rule is violated.
3.	Based on the above analysis, the rejection under 35 USC 251 improper recapture has not been overcome in view of Applicant’s arguments.

B. 	Rejection Under 35 U.S.C. § 112 1st Paragraph - Written Description (New Matter)
	Applicant uses Fig. 2 to assert the repeating nature of the main Fig. 3B pixels and corresponding four pixel electrode segments (Mar 2021 Remarks, pp. 23-24).  Applicant also provides two images of a device from around the time of the patent filing, “which shows an example of a larger space needed for double signal lines compared to single signal lines” (Mar 2021 Remarks, pp. 25-26).
	Applicant provided two images which were asserted to be that of a device at the time of the patent filing.   However, there is no sufficient evidence to show that the images were that of a device at the time of patent filing.  The Examiner suggests the Applicant to provide the actual publications or documents containing the two images along with their publication dates or priority dates in an IDS for further consideration.  Therefore the Mar 2021 Remarks have not overcome the 35 U.S.C. § 112 1st paragraph, written description (new matter) rejection.
Signed:
/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992